Opinion,
Mr. Justice Clark:
We cannot see what right, in law or equity, the appollanfli have to maintain their writ of venditioni exponas against thel appellees, upon completion of the tender according to the order of the Common Pleas, made June 2, 1890. It is true that by the terms of the decree of this court, entered April 14, 1888, it was provided that the effect thereof should not be to create any personal responsibility as to Elvira L. Miller; that the decree should be enforceable only against the land. But it appears that Elvira L. Miller afterwards, in relief of the land, went into the Common Pleas and obtained a stay of execution, claiming practically that the decree was satisfied ; that Henry Miller had moneys in his hands realized from the rents, issues, and profits of the lands in dispute, sufficient and more than sufficient to pay the decree. Her claim was then not only unliquidated, it was actually in litigation; but the stay of execution was nevertheless ordered, and the same has since been continued until the true amount of her claim could be legally ascertained. This was afterwards done, and judgment was entered for $2,653.55; and now the defendant complains of the court for doing what she herself prayed the court might be done. The *380order was made, practically, upon the petition of both parties in interest, and it is difficult to see how either can complain. The execution was stayed in order that the rents, issues and profits might be ascertained, and applied in payment of the decree ; and now, having had the benefit of a stay of proceedings for this particular purpose, she will not be permitted, when her claim is adjusted, to repudiate the mode of settlement she herself proposed, and upon the faith of which the stay was granted. We are of opinion that the court was right in making the order of June 2,1890, and the same is affirmed.
The appeal is dismissed at the cost of the appellants.